     Case 3:19-cv-01195-GPC-WVG Document 39 Filed 11/13/20 PageID.2094 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MARISA MARTINEZ,                                 Case No.: 19-CV-1195-GPC-WVG
12                                     Plaintiff,
                                                        ORDER VACATING MANDATORY
13     v.                                               SETTLEMENT CONFERENCE #2
14     COSTCO WHOLESALE
       CORPORATION,
15
                                     Defendant.
16
17
18
19          On August 21, 2020, Judge Curiel issued an order on Costco Wholesale
20    Corporation’s (“Costco”) June 5, 2020 Motion for Partial Summary Judgment (“MSJ”)
21    (Doc. No. 21). (Doc. No. 30.) The Court granted summary judgment in favor of Costco on
22    Plaintiff’s negligent supervision claim; Costco lost summary judgment on the six other
23    claims it briefed in its MSJ. (Id., 35:21-24.) On October 2, 2020, Judge Curiel convened
24    the Pre-Trial Conference. (Doc. No. 37.) At the Conference, the Parties represented they
25    were “agreeable to attending [another] mandatory settlement conference before Magistrate
26    Judge Gallo.” (Id.) Accordingly, the Parties requested that this Court set a second
27    Mandatory Settlement Conference (“MSC”) to resolve the litigation. The Court granted the
28    Parties’ request in its October 7, 2020 Order and set a Second MSC for Friday, November

                                                    1
                                                                            19-CV-1195-GPC-WVG
     Case 3:19-cv-01195-GPC-WVG Document 39 Filed 11/13/20 PageID.2095 Page 2 of 2



 1    20, 2020 at 2:00 p.m. (Doc. No. 38.) The Court did not take the Parties’ request lightly,
 2    given the combative nature of this litigation and the Parties’ historic refusal to make
 3    measurable progress at the Early Neutral Evaluation Conference (“ENE”) and the First
 4    MSC. Accordingly, the Court ordered “the Parties to diligently meet and confer to
 5    informally resolve the action prior to the November 20, 2020 Second MSC” and lodge a
 6    joint status report outlining “(1) all efforts they have made to reach resolution, (2) the most
 7    recent offer and counteroffer presented; and (3) what impediments may remain for
 8    purposes of settlement.” (Id., 4:6-12.)
 9          The Parties timely lodged their joint status report. After reviewing the report, the
10    Court hereby VACATES the November 20, 2020 Second MSC. The Parties’ refusal to give
11    a proverbial inch is glaring. After engaging in two Court-sponsored settlement conferences,
12    frequent discovery disputes and motion practice, and strained summary judgment
13    proceedings, the Parties submit that their settlement postures have not changed since the
14    onset of this litigation. Costco’s position is particularly unsettling, given its nearly
15    exhaustive defeat on summary judgment and its unwillingness to comply with the Court’s
16    October 7, 2020 Order to engage in meaningful settlement discussions prior to the Second
17    MSC. Rather than account for Judge Curiel’s August 21, 2020 Order on summary judgment
18    in responding to Plaintiff’s demand, Costco rebuffed making any concessions. This
19    circumstance, coupled with Plaintiff’s failure to adjust her settlement demand by any
20    amount, leaves the Court to conclude a third bite at mediation will bear no fruit. The Court
21    will not dedicate its limited resources to a second MSC, given the Parties’ intransigence
22    and refusal to assist the Court in its settlement efforts by simply meeting and conferring in
23    good faith.
24          IT IS SO ORDERED.
25    Dated: November 13, 2020
26
27
28

                                                     2
                                                                                  19-CV-1195-GPC-WVG
